Citation Nr: 1809250	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  09-40 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in  Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for anxiety disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that the Veteran has raised his idiopathic hypersomnolence as a separate compensable rating in his December 2009 VA Form 9.  This disability was initially combined with the Veteran's anxiety disorder and he received a higher 30 percent disability rating in December 2009 based on sleep impairment; however, following the November 2017 examiner's opinion that the Veteran should be considered for another sleep study to rule out any physiological issues the Veteran could be having, the Board REFERS this issue to the RO to determine whether the Veteran would like to proceed with a separate claim and provide the pertinent information to do so.


FINDING OF FACT

The Veteran's service-connected anxiety disorder was manifested, at its worst, by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as the following: anxiety; sleep disturbances; psychological distress due to external cues; and some isolating behavior.



CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent for service-connected anxiety disorder have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.	Increased Rating

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In the case of an initial rating, consideration is given to whether staged ratings are warranted at any time during the period beginning with the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The benefit of the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Anxiety disorder is evaluated under the general rating formula for mental disorders. 38 C.F.R. § 4.130, Diagnostic Code 9400.  Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court of Appeals upheld the Board's decision noting that the Board had considered all of the veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118. 

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a). 

The Board observes 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via an interim final rule, made immediately effective August 4, 2014, in part to substitute references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) for the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The Secretary directed that the changes be applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims (Court), or the United States Court of Appeals for the Federal Circuit.  79 Fed. Reg. 45, 093, 45,094-096 (Aug. 4, 2014); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Since the Veteran's claim was initially certified to the Board in December 2017 2016, the DSM-5 applies.

Prior to August 4, 2014, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM-5, p. 16 (2013).  In this case, however, the DSM-IV was in use at the time some medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful interpersonal relationships.  A GAF score of 71 to 80 represents no more than slight impairment in social, occupational, or school functioning.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126 (a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Service treatment records showed recurrent treatment for anxiety disorder with medication.  In July 2004, records showed that the Veteran had continued fear and avoidance of social situations and reported excessive sweating in a variety of situations.  The Veteran was diagnosed with social phobia and was assigned a GAF score of 60.  In November 2004, the Veteran was diagnosed with social anxiety disorder.  He was assigned a GAF score of 80 following his last treatment in December 2004.

A June 2006 VA examination found that the Veteran's sleep impairment was transient in nature and that the Veteran required medication to control his anxiety disorder with depression.  The Veteran reported symptoms of anxiety attacks with sweating and shaking, low self-esteem, social isolation, avoidance of most social situations, insomnia, and chronic worrying.  The Veteran said that the symptoms occurred constantly and that he had few friends.  He also avoided work social functions.  The Veteran stated that he had not worked since May 2006.  On mental status examination, the examiner observed that orientation was within normal limits; appearance and hygiene were appropriate; behavior was appropriate; affect and mood were normal; and communication, speech, and concentration were all within normal limits.  There were no panic attacks, delusions, hallucinations or obsessional rituals.  Thought processes were appropriate, judgment was not impaired, abstract thinking was normal, memory was within normal limits, and suicidal and homicidal ideation were absent.  The Veteran was given a GAF score of 55.

In the Veteran's October 2009 VA Form 9, the Veteran stated that it was incorrectly noted that he did not have panic attacks as he sought treatment in the past for having panic attacks.  The Board notes that in a December 2009 rating decision, the RO granted a higher disability rating of 30 percent for the Veteran's anxiety disorder.

In an October 2012 VA treatment note, the Veteran denied homicidal or suicidal ideation.  Upon examination, the physician found that the Veteran suffered from symptoms of depression, and to a lesser extent, anxiety.  The Veteran did not present a danger to himself or others.  In a later note, the Veteran indicated that his anxiety was currently not a problem of concern.  In a November 2012 VA treatment note, it was reported that the Veteran became angry once since his last visit but did not get violent or depressed.  His sleep had improved.  
In a November 2017 VA examination, the examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of stress, or; symptoms controlled by medication.  The Veteran reported that he was last involved in a significant romantic relationship in 1999 to 2000.  He said he has no children and never socialized with family or friends.  He avoided going out and denied attending church.  His hobbies included watching television and he lived alone with his dog.  Symptoms associated with his anxiety disorder were anxiety, mild memory loss, such as forgetting names, directions or recent events, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran also reported that he felt hot when he was at the center of attention and became nervous.  He also said that his current job did not require him to deal with people and that he suffered from excessive sweating.  The Veteran described memory problems, obsessive behavior and constant worrying.  The examiner revised the Veteran's diagnosis from anxiety disorder to unspecified anxiety disorder.  The Veteran was employed full time as a civilian with the Air Force.  

Based on the evidence of record, the Board finds that the Veteran's anxiety disorder does not result in occupational and social impairment with reduced reliability and productivity.  As such, the Board finds that the Veteran does not meet the criteria for the next higher rating, 50 percent.  As noted above, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The Veteran's affect and speech were normal, as were his judgment and thought process.  He did not have panic attacks.  His memory was noted to be normal until November 2017 when mild memory problems were noted, there is no indication that his memory is impaired.  Any mild memory problems are contemplated by the current 30 percent rating.  In short, he has not demonstrated the criteria for a 50 percent rating. 

The Board notes that the Veteran complained of constant worrying, obsessive behavior, trouble being around people, and self-isolation.  The Board also notes that the Veteran did not have a serious relationship since the 1999 or 2000, was not married, and lived alone with minimal contact with his family.  However, throughout the course of the appeal, the Veteran has also reported having no problems with his anxiety and has continued to work full time as a civilian with the Air Force.  In addition, there were no reports of suicidal or homicidal ideation, and he discontinued medication at one point on his own accord.  Though the Veteran stated that he did so because he did not like how it made him feel, the Board finds that during this time there were no more than mild symptoms associated with his anxiety.  Finally, the Veteran has been assigned GAF scores ranging from 55 to 80.

Such symptomatology is consistent with the criteria listed under the 30 percent rating.  As the criteria for the next higher 50 percent rating are not met, it logically follows that the criteria for any higher evaluation are also not met.  

The Board acknowledges that the Veteran, in advancing this appeal, believes that his anxiety disorder is more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for his anxiety disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 30 percent for anxiety disorder is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


